UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 29, THE QUIGLEY CORPORATION (Exact name of registrant as specified in its charter) Nevada 0-21617 23-2577138 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Kells Building, 621 Shady Retreat Road, P.O. Box 1349, Doylestown, PA 18901 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 345-0919 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 3, 2008, The Quigley Corporation (the “Company”) issued a press release announcing its financial results for the fourth quarter and fiscal year ended December 31, 2007.The full text of the press release is attached hereto as Exhibit 99.1. The information furnished pursuant to Item 2.02 of this Current Report on Form 8-K, including Exhibit 99.1 hereto, shall not be considered “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of such section, nor shall it be incorporated by reference into future filings by the Company under the Securities Act of 1933, as amended or under the Securities Exchange Act of 1934, as amended, unless the Company expressly sets forth in such future filing that such information is to be considered “filed” or incorporated by reference therein. Item 8.01 Other Events. On February 29, 2008, the Company entered into an agreement with InnerLight Holdings, Inc. (“InnerLight”) pursuant to which the Company sold all of its stock in its wholly-owned subsidiary, Darius International Inc., to InnerLight for $1 million (the “Agreement”).The foregoing description of the Agreement does not purport to be complete and is qualified in its entirety by reference to the Agreement, a copy of which is filed herewith as Exhibit 99.1 and is incorporated herein by reference. On March 3, 2008, the Company issued press releases announcing the sale of Darius International Inc. and providing a summary on the status of its pharmaceutical pipeline.The full text of the press releases are attached hereto as Exhibits 99.2 and Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No.Description 99.1 Agreement dated February 29, 2008 by and between The Quigley Corporation and InnerLight Holdings, Inc. regarding the sale of Darius International Inc. 99.2 Press Release dated March 3, 2008 reporting the sale of Darius International Inc. 99.3 Press Release dated March 3, 2008 reporting fourth quarter and fiscal year ended December 31, 2007 preliminary unaudited earnings and providing a summary on the status of the Company’s pharmaceutical pipeline. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE QUIGLEY CORPORATION (Registrant) Date: March 3, 2008 By: /s/ George J. Longo Name: George J. Longo Title: Vice President and Chief Financial Officer
